DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second surface portion located upstream from the bump with respect to the air flow (Claims 27-28 and 40-41) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 38 objected to because of the following informalities:  the word, “apparatus” should be - -method- - in line 2.  Appropriate correction is required.

All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description describing or drawing showing a second surface portion located upstream from the bump with respect the airflow as claimed in new claims 27-28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 22-28 and 30-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drefs et al. (DE-102008002346). Regarding Claim 22, Drefs et al. disclose an apparatus for transporting a tail end in a fiber web machine from one structural section to another, the apparatus comprising: one or more nozzles 5 configured to direct blown air, the directed blown air defining an air flow for transporting the tail end in a controlled fashion in a direction parallel to the air flow; and a guide plate 2,4 having a streamlined surface configured to guide the air flow along the streamlined surface, the one or more nozzles configured to direct the blown air onto the streamlined surface at an angle , the angle  either ranging between being less than 0° and greater than or equal to -50° (see machine translation page 2, line 37 and page 4, line 33, which discloses the angle of the central axis with the tangent surface is between 2° and 27°, or 3° and 10°, and between 2° and 45° or 5° and 30°, respectively, which would be opposite to the claimed angle of blown air and hence positive instead of negative) or ranging between being greater than 0° and less than or equal to 20°, the streamlined surface including a bump (4 starting at 14 in Figure 2B) and a surface portion 2 located downstream from the bump with respect to the air flow (Figures 1-2 and machine translation).

Regarding Claim 23, Drefs et al. disclose a side profile of the bump is symmetrically convex with respect to a midpoint between an upstream side of the bump and the downstream side of the bump, the upstream side and the downstream side being relative to the air flow (depicted in Figure 2) (Figures 1-2 and machine translation).

Regarding Claim 24, Drefs et al. disclose the angle  either ranges between being less than 0° and greater than or equal to -15° (see machine translation page 2, line 37 and page 4, line 33, which discloses the angle of the central axis with the tangent surface is between 2° and 27°, or 3° and 10°, and between 2° and 45° or 5° and 30°, respectively, which would be opposite to the claimed angle of blown air and hence positive instead of negative) or ranging between being greater than 0° and less than or equal to 5° (Figures 1-2 and machine translation).

Regarding Claim 25, Drefs et al. disclose the angle  either ranges between being less than 0° and greater than or equal to -5° (see machine translation page 2, line 37 and page 4, line 33, which discloses the angle of the central axis with the tangent surface is between 2° and 27°, or 3° and 10°, and between 2° and 45° or 5° and 30°, respectively, which would be opposite to the claimed angle of blown air and hence positive instead of negative) or ranging between being greater than 0° and less than or equal to 5° (Figures 1-2 and machine translation).

Regarding Claim 26, Drefs et al. disclose the one or more nozzles are configured to direct the blown air onto the bump (depicted in Figure 2) (Figures 1-2 and machine translation).

Regarding Claim 27, Drefs et al. disclose a second surface portion located upstream from the bump with respect to the air flow (end portion near 16 until bump 4 starts at 14 in Figure 2B) (Figures 1-2 and machine translation).

Regarding Claim 28, Drefs et al. disclose the one or more nozzles are configured to direct the blown air onto the second surface portion (depicted in Figure 2B) (Figures 1-2 and machine translation).

Regarding Claim 30, Drefs et al. disclose the one or more nozzles and the guide plate are coupled to a nozzle frame 24 (Figures 1-2 and machine translation).

Regarding Claim 31, Drefs et al. disclose the one or more nozzles have at least one of a stepped, an angled, or a planar (depicted in Figure 2) configuration with respect to the guide plate (Figures 1-2 and machine translation).

Regarding Claim 32, Drefs et al. disclose the nozzle frame is configured to receive a second guide plate, wherein the second guide plate is located upstream to the nozzle frame with respect to a second air flow, wherein the second air flow is produced by another one or more nozzles configured to direct blown air onto the second guide plate (depicted in Figure 2) (Figures 1-2 and machine translation).

Regarding Claim 33, Drefs et al. disclose the guide plate is a flexible structure (everything is flexible to some extent) (Figures 1-2 and machine translation).

Regarding Claim 34, Drefs et al. disclose an angle  is formed between the blown air from the one or more nozzles and the surface portion located downstream from the bump (depicted in Figure 2 at around 0°) (Figures 1-2 and machine translation).

Regarding Claim 35, Drefs et al. disclose a guidance system for transporting a tail end in a fiber web machine from one structural section to another, the apparatus comprising: a plurality of nozzle frames 25, each nozzle frame having a respective one or more nozzles 5 configured to direct blown air, the directed blown air defining an air flow for transporting the tail end in a controlled fashion in a direction parallel to the air flow; and a plurality of guide plates 2,4,23, each guide plate coupled to a respective nozzle frame (via 24), at least one guide plate (2,4,23 on left in Figure 2) among the plurality of guide plates being coupled to a respective nozzle frame (25 on left in Figure 2) and another nozzle frame (25 in middle in Figure 2) located downstream from the respective nozzle frame with respect to the air flow, each guide plate having a respective streamlined surface configured to guide the air flow along the streamlined surface, each streamline surface including a bump 4 and a surface portion 23 located downstream from the bump with respect to the air flow (Figures 1-2 and machine translation).

Regarding Claim 36, Drefs et al. disclose the respective one or more nozzles of each guide plate is configured to direct the blown air onto the respective streamlined surface at an angle , the angle  ranging between -50° to 20° (see machine translation page 2, line 37 and page 4, line 33, which discloses the angle of the central axis with the tangent surface is between 2° and 27°, or 3° and 10°, and between 2° and 45° or 5° and 30°, respectively, which would be opposite to the claimed angle of blown air and hence positive instead of negative) (Figures 1-2 and machine translation).

Regarding Claim 37, Drefs et al. disclose each guide plate is a flexible structure (everything is flexible to some extent) (Figures 1-2 and machine translation).

Regarding Claim 38, Drefs et al. disclose a method for transporting a tail end in a fiber web machine from one structural section to another, the method comprising: directing blown air onto a guide plate 2,4,23, the directed blown air defining an air flow for transporting the tail end in a controlled fashion in a direction parallel to the air flow, the guide plate having a streamlined surface configured to guide the air flow along the streamlined surface, the streamlined surface including a bump 4 and surface portion 23 located downstream from the bump with respect to the air flow, wherein the directed blown air and the streamlined surface define an angle , the angle  either ranging between being less than 0° and greater than or equal to -50° (see machine translation page 2, line 37 and page 4, line 33, which discloses the angle of the central axis with the tangent surface is between 2° and 27°, or 3° and 10°, and between 2° and 45° or 5° and 30°, respectively, which would be opposite to the claimed angle of blown air and hence positive instead of negative) or ranging between being greater than 0° and less than or equal to 20° (Figures 1-2 and machine translation).

Regarding Claim 39, Drefs et al. disclose directing the blown air onto the guide plate further comprises directing the blown air onto the bump (depicted in Figure 2) (Figures 1-2 and machine translation).

Regarding Claim 40, Drefs et al. disclose a second surface portion located upstream from the bump with respect to the air flow (end portion near 16 until bump 4 starts at 14 in Figure 2B) (Figures 1-2 and machine translation).

Regarding Claim 41, Drefs et al. disclose directing the blown air onto the guide plate further comprises directing the blown air onto the second surface portion (depicted in Figure 2B) (Figures 1-2 and machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drefs et al. (DE-102008002346) in view of Reba et al. (US-4014487). Regarding Claim 29, Drefs disclose the  apparatus of claim 22, as advanced above (Figures 1-2 and machine translation), but does not expressly disclose wherein the surface portion located downstream from the bump further comprises one or more narrow grooves that bifurcate the surface portion into a first surface and a second surface, wherein the first surface guides a first portion of the air flow along the first surface and the second surface guides a second portion of the air flow along the second surface.
However, Reba et al. disclose a guide plate with a surface portion that further comprises one or more narrow grooves (between 30 in Figure 2 and described in Column 5, Lines 33-41) that bifurcate the surface portion into a first surface (formed by 30) and a second surface (formed by 28), wherein the first surface guides a first portion of the air flow along the first surface and the second surface guides a second portion of the air flow along the second surface (Figures 1-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the 30 forming grooves to separate a portion of the blown air while still using a portion of the blown air to move the web tail as taught by Reba et al. at Column 6, Line 57 to Column 7, Line 14.

Response to Arguments
With respect to Applicant’s arguments starting on page 7, line 19 to page 8, line 2, Applicant argues Voith (DE-9109313) does not disclose, teach, or otherwise suggest the arrangement of new claims 22-41. Applicant’s arguments with respect to claim(s) 22-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to Applicant’s arguments starting on page 8, line 3 to page 8, line 13, Applicant argues Voith and Reba, alone or in combination, do not teach or otherwise suggest the combination of elements in new claims 22-41.  Applicant’s arguments with respect to claim(s) 22-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment, such as removing 0° as a possibility for the angle  and the guide plate being connected to a nozzle frame at each end, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619